Citation Nr: 0946279	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, 
with active service from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (the RO).  

The February 2005 RO rating decision also denied the 
Veteran's claim for service connection for diabetes mellitus, 
type II.  In a subsequent December 2005 Decision Review 
Officer (DRO) decision, service connection for diabetes 
mellitus, type II, was granted.  Since service connection was 
granted, the Veteran's appeal as to that issue has become 
moot.  The Veteran has not disagreed with the assigned 
disability rating or the effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, that matter has been resolved and is 
not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in each case.

The Veteran received a VCAA notice letter in April 2004.  
With respect to the basis of the prior denial, the letter 
stated, "In order for us to reconsider these issues, you must 
submit new and material evidence to show that the conditions 
were incurred in or aggravated by your active military 
service."  This language does not specify which elements of 
service connection for bilateral hearing loss and/or tinnitus 
were missing when the claims were denied in the prior final 
denial, a March 1987 Board decision.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for these issues, 
including a description of the basis of 
the March 1987 Board denial, and including 
an explanation as to what constitutes 
"new" and "material" evidence in his case, 
as outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Also, provide the Veteran 
notice which informs him of how VA 
determines disability ratings and 
effective dates as per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After the above is complete, 
readjudicate the Veteran's claims of 
whether new and material evidence has been 
submitted sufficient to reopen his claims 
for service connection for bilateral 
hearing loss and tinnitus, and, if so, 
whether service connection is warranted.  
If the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
allow them the opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


